 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Thacker,                                    No. CV-18-00063-PHX-SMM
10                  Plaintiff,                          ORDER
11   v.
12   GPS Insight LLC, et al.,
13                  Defendants.
14
15          On January 29, 2020, the parties filed a Joint Notice of Settlement. (Doc. 205.)
16   Therein, the parties note that they “are presently finalizing written terms and will file a

17   stipulation of dismissal with prejudice as soon as possible.” (Id.)
18          Accordingly,

19          IT IS HEREBY ORDERED vacating the jury trial scheduled for February 3, 2020.

20          IT IS FURTHER ORDERED that the parties shall file a stipulation to dismiss on
21   or before February 28, 2020.
22          Dated this 30th day of January, 2020.

23
24
25                                                      Honorable Stephen M. McNamee
                                                        Senior United States District Judge
26
27
28
